Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 1 of 36

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

er ys

Derek Milosavljevic, 1 O CV 35

Petitioner,

 

V.
JetSmarter, Inc.,

Respondent.

 

 

PETITION TO VACATE ARBITRATION AWARD

Derek Milosavlevic (Petitioner pro se)
jslitigation@gmail.com

7135 Hollywood Boulevard, Suite 707
Los Angeles, California 90046
Telephone: (8238) 627-6766

 
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 2 of 36

Petitioner Derek Milosavljevic (“Petitioner”), appearing pro se, hereby
petitions this Court, pursuant to Section 10 of the Federal Arbitration Act (“FAA”) ,

9 U.S.C § 10, to vacate two arbitration awards, which are the product of a secretive

 

and collusive process, and which purport to deprive Petitioner and thousands of
similarly-situated consumers across the country of their rights to seek redress
through the courts or their own individual arbitrations, including a separate action
brought by Petitioner and currently pending before the American Arbitration

Association. Respondent is JetSmarter, Inc.

PRELIMINARY STATEMENT

 

1. This is an action under the FAA to vacate two stunningly overreaching
arbitration awards by a Florida arbitrator purporting to certify a national class of
more than 13,000 consumers for arbitration, and to preliminarily approve a
settlement that would bind those absent class members, including Petitioner,
despite clear and unambiguous language in the arbitration agreement expressly
prohibiting her from doing so.

2. The underlying arbitration, brought against Respondent JetSmarter,
Inc. (‘“Respondent” or “JetSmarter”) by just seven users of JetSmarter’s services,
Fred Michael Davis, Anne-Marie Van Der Velde, Howard Kahn, Robin Bader,
Steven M. Nakash, Alison Nakash, and Shane Gallagher (collectively, the “Named
Claimants”), alleges violations of the Florida Deceptive and Unfair Trade Practices
Act, Florida Statutes § 501.201, et seq., and similar laws of other states, unjust

enrichment, and breach of contract.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 3 of 36

3. As explained more fully below, the combined Partial [Final] Award on
Clause Construction as to Class Arbitration and Partial [Final] Award on Class

Determination (collectively, the “Class Determination Award”)! (Ex. 1) and the

 

Partial [Final] Award Granting Preliminary Approval of Class” Arbitration
Settlement (the “Class Settlement Award”) (Ex. 2) were issued in brazen
contravention of clear Supreme Court direction that “a party may not be compelled
under the FAA to submit to class arbitration unless there is a contractual basis for
concluding that the party agreed to do so.” Stolt-Nielsen S.A. v. Animalfeeds Intr.,
559 U.S. 662, 684 (2010) (emphasis in original). Indeed, in this case, not only is
there no contractual basis to conclude the thousands of non-Named-Claimant
members of the putative class agreed to submit to class arbitration, the clear terms
of the arbitration agreement on which the Awards purport to be based expressly
prohibit class arbitration, and expressly disclaim any authority of an arbitrator to
decide such claims. Because the Arbitrator’s Class Determination Award and Class
Settlement Award (collectively, the “Awards”) were issued in manifest disregard of
the law and the arbitration clause, and because the Arbitrator clearly exceeded her
powers, the Awards must be vacated pursuant to 9 U.S.C. §§ 10(a)(4).

4. What’s more, the briefing, hearings, deliberations, settlement

negotiations—and even the settlement agreement itself—leading to these Awards

 

1 The Class Determination Award omits the word “Final,” but the American Arbitration
Association Supplementary Rules for Class Arbitration (the “AAA Class Action Rules”) pursuant
to which the Class Determination Award purports to be issued require each of the Clause
Construction Award and the Class Determination Award to be a “reasoned, partial final award.”
AAA Class Action Rule 3, 5.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 4 of 36

that purport to bind Petitioner and thousands of other consumers were conducted in
secret, in violation of the FAA, the rules of the American Arbitration Association

(the “AAA”), and fundamental concepts of fairness and due process. Indeed, when

 

Petitioner first learned of this nascent putative class action, he immediately
contacted the Arbitrator through counsel and requested to be “included in all future
emails, hearings, meetings, and filings in this case” and to be “provided with copies
of all filings, transcripts, and written communications in this case.” In response, the
Arbitrator declared that Petitioner had “no right” to any such access until after she
certified a class, and even then only if Petitioner chose not to “opt out” of the class.

5. Of course, Petitioner and others who contractually disclaimed any
authority of an arbitrator to preside over class actions have no obligation to “opt
out” of her unauthorized orders; they have already done so expressly in the
arbitration agreement. Moreover, by refusing Petitioner’s request, and issuing the
overreaching Awards purporting to determine class action availability, certifying
class members and class counsel (chosen by Respondent), and approving a
settlement without affording Petitioner and other absent class members any
opportunity to present “evidence pertinent and material to the controversy,’ the
Arbitrator has created independently sufficient grounds for vacatur under 9 U.S.C.
§ 10(a)(8).

6. Accordingly, Petitioner respectfully requests this Court vacate the
Awards because the Arbitrator exceeded her powers and manifestly disregarded the

law by finding:
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 5 of 36

(1) that she, not a court, had authority to decide the arbitrability and
availability of a class action where the arbitration provision at issue provides

that “[t]he arbitrator’s authority to resolve and make written awards is

 

limited to claims between JetSmartér and Member alone,” and also provides
that “[nJo arbitration award or decision will have any preclusive effect as to
issues or claims in any dispute with anyone who is not a named party to the
arbitration.”;

(ii) that she had authority to issue a written award certifying a national
class in an arbitration where the arbitration provision at issue provides that
“(t]he arbitrator’s authority to resolve and make written awards is limited to
claims between JetSmarter and Member alone,” and also provides that “[n]o
arbitration award or decision will have any preclusive effect as to issues or
claims in any dispute with anyone who is not a named party to the
arbitration.”;

(iii) that she had authority to preside over a national class action
arbitration including absent and unnamed parties where the arbitration
provision at issue provides that “[a]rbitration shall proceed solely on an
individual basis without the right for any claims to be arbitrated on a class
action basis”;

(iv) that she had the authority to issue an award preliminarily approving a
settlement that purports to bind absent class members despite the

arbitration provision at issue providing that “[t]he arbitrator’s authority to
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 6 of 36

resolve and make written awards is limited to claims between JetSmarter
and Member alone,” and also provides that “[n]o arbitration award or

decision will have any preclusive effect as to issues or claims in any dispute

 

with anyone who is not a named party to the arbitration.”;

(v) that despite her own acknowledgement that the arbitration provision

at issue expressly prohibits class arbitrations, she may nonetheless preside

over such a class arbitration based on her own policy determinations that

such a class arbitration would protect class members, maintain farness, and

promote efficiency.

7. Alternatively, as independent and sufficient grounds to vacate the
Awards, this Court may find that Arbitrator Leesfield’s refusal of Petitioner’s
requests to participate and be heard prior to the issuance of the Awards constituted

an improper refusal to hear “evidence pertinent and material to the controversy.” 9

U.S.C. § 10(a)(8).

PARTIES
8. Petitioner Derek Milosavljevic is an individual domiciled in Los
Angeles, California.
9. Respondent JetSmarter is a corporation organized under the laws of

the State of Delaware. Its principle place of business is in Broward County, Florida.
JetSmarter provides travel services to customers throughout the United States,

Europe, and the Middle East.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 7 of 36

RELEVANT NON-PARTIES

10. Ellen L. Leesfield (“Arbitrator Leesfield” or the “Arbitrator”) is a

resident of the State of Florida, and the arbitrator in AAA Arbitration No. 01-18-

 

0003-3338; in which the Awards were issued:

11. Fred Michael Davis is one of the Named Claimants in AAA Arbitration
No. 01-18-0003-3338, and is a resident of the State of New Jersey.

12. Anne-Marie Van Der Velde is one of the Named Claimants in AAA
Arbitration No. 01-18-0003-3338, and is a resident of the State of Florida.

13. Howard Kahn is one of the Named Claimants in AAA Arbitration No.
01-18-0003-3338, and is a resident of the State of New York.

14. Robin Bader is one of the Named Claimants in AAA Arbitration No.
01-18-0003-3338, and is a resident of the State of New York.

15. Steven M. Nakash is one of the Named Claimants in AAA Arbitration
No. 01-18-0003-3338, and is a resident of the State of Florida.

16. Alison Nakash is one of the Named Claimants in AAA Arbitration No.
01-18-0003-3338, and is a resident of the State of Florida.

17. Shane Gallagher is one of the Named Claimants in AAA Arbitration
No. 01-18-0003-3338, and is a resident of the State of New Jersey.

JURISDICTION AND VENUE

18. This is an action to vacate the Award pursuant to Section 10 of the
FAA. This Court thus has subject matter jurisdiction in this action pursuant to 28

U.S.C. § 1331.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 8 of 36

19. Venue is proper in the Southern District of New York because
Respondent regularly conducts business in this District, and a substantial portion of

the events giving rise to Petitioner’s claims occurred in this District. Specifically,

 

Petitioner used JetSmarter’s services to book and travel on at least five cross-
country flights from three different airports in California terminating in this
District. Additionally, Petitioner used JetSmarter’s services to travel on at least two
helicopter flights between Westchester County Airport and Manhattan. According
to JetSmarter’s own calculations, more than a third of the value JetSmarter
allegedly provided Petitioner stems from travel to or from this District. And
Petitioner alleges that at least a third of the more than $2 million in damages he
has suffered from JetSmarter’s acts and omissions relates to such travel or promises

about such travel.

STATEMENT OF FACTUAL AND PROCEDURAL BACKGROUND

20.  JetSmarter owns and operates a business providing travel services to
customers throughout the United States, Europe, and the Middle East. JetSmarter
allows or allowed its customers to book seats on private planes and helicopters
through its mobile application.

21. Petitioner is a former JetSmarter customer. At the time Petitioner
became a JetSmarter customer, most of JetSmarter’s services were only available to
those consumers who became a JetSmarter “member.” On April 24, 2016, Petitioner
became a JetSmarter member by paying a total of $13,175 for his first membership

period.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 9 of 36

22. The Named Claimants are former JetSmarter members who each paid
JetSmarter membership fees in amounts similar to or greater than the amounts

paid by Petitioner.

 

Petitioner’s Action Against Respondent

23. On May 14, 2018, Petitioner filed an action in the Superior Court of
the State of California for the County of Los Angeles against JetSmarter, asserting
violations of California’s “Yelp” Law, Cal. Civ. Code § 1670.8, False Advertising
Law, Unfair Competition Law, Consumer Legal Remedies Act, and for breach of
contract and fraudulent inducement. Upon information and belief, Petitioner’s
lawsuit was the first publicly-filed consumer lawsuit against JetSmarter. Since that
filing, at least 16 lawsuits by consumers against JetSmarter have been filed in or
removed to federal court (12 of which remain pending) alleging substantially similar
facts and bringing similar claims, including four matters currently pending in this
district.?

24. On May 17, 2018, Petitioner dismissed his Complaint against
JetSmarter without prejudice, and on August 7, 2018 he re-filed his lawsuit (the
“California Action”) in the same court, alleging substantially identical facts and
bringing substantially similar claims.

25. In the California Action, JetSmarter moved to compel arbitration on

the grounds of an arbitration provision contained in its online “Membership

 

2 See Galvez v. JetSmarter, Inc. et al, 1:18-cv-10311-VSB; Worthington et al v. JetSmarter, Inc. et
al, 1:18-cv-12113-KPF; Porcelli v. JetSmarter, Inc. et al, 1:19-cv-02537-PAE; Epstein v.
JetSmarter, Inc. et al, 1:19-cv-02977-GHW.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 10 of 36

Agreement.” For various reasons, Petitioner contested the enforceability of that
arbitration agreement generally, as well as the delegation clause specifically, but

the court in the California Action ruled that under the version of the Membership

 

Agreement’s arbitration clause (Section 18) submitted by JetSmarter, an arbitrator
must decide the arbitrability of Petitioner’s claims in the California Action. In
California, a grant of a motion to compel arbitration is not immediately appealable
but Petitioner intends to appeal that decision if necessary, at the appropriate time.
An arbitrator in that matter has not yet been appointed.

The Class Arbitration

26. On September 5, 2018, nearly a month after Petitioner re-filed his
Complaint against JetSmarter, the Named Claimants filed on behalf of themselves
and a putative class and sub-classes (previously negotiated and agreed to by
JetSmarter) a Demand for Class Arbitration (the Class Arbitration”) with the AAA
alleging claims substantially similar to those brought by Petitioner in the California
Action.

27. The Named Claimants filed the Class Arbitration on the basis of a
nearly identical arbitration provision to the one submitted by JetSmarter in the
California Action, which JetSmarter argues is binding and enforceable. JetSmarter
and the Named Claimants “concede that Section 18 of the Membership Agreement
entered into between JetSmarter and each [Named] Claimant and each [absent]
class member contains a prohibition on class actions.” Ex. 1, Class Determination

Award at 5.
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 11 of 36

28. In addition to the prohibition on the procedural mechanism of class
actions in Section 18, which JetSmarter and the Named Claimants concede was

entered into by every absent class member, including Petitioner, Section 18 also

 

contains a limitation on the authority and jurisdiction of any arbitrator appointed.
Specifically, Section 18 states that “[t]he arbitrator’s authority to resolve and make
written awards is limited to claims between Member and JetSmarter alone.” Ex. 1,
Class Determination Award at 5. Additionally, [nJo arbitration award or decision
will have any preclusive effect as to issues or claims in any dispute with anyone
who is not a named party to the arbitration.” Id. at 5.

29. According to the Class Determination Award,’ prior to the filing of the
Class Arbitration, JetSmarter and the Named Claimants entered to a contract (the
“Class Agreement”) in which JetSmarter agreed to waive the class action
prohibition in Section 18, agreed to certification of a class and sub-classes, and
agreed to the appointment of class counsel. Ex. 1, Class Determination Award at 2.
Effectively, JetSmarter entered into an agreement whereby it purported to permit a
class action, but only if it was permitted to choose the plaintiffs and lawyers
litigating the case. The Class Agreement has not been made public nor provided

to Petitioner.

 

3 Much of the factual background presented in this Section has been obtained from the Awards,
copies of which JetSmarter has attached to various public court filings, but have not been
provided directly to Petitioner despite Petitioner’s specific request to Arbitrator Leesfield for any
written awards. Nor has the Award been posted to the AAA’s Class Action Docket, despite its
own rules requiring such awards to be made public.

10
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 12 of 36

30. On October 19, 2018, JetSmarter and the Named Claimants jointly
selected Ellen L. Leesfield (the “Arbitrator’) as the arbitrator in the Class

Arbitration.

 

31. On November 26, 2018, JetSmarter and the Named Claimants
purportedly submitted a Joint Brief in Support of Clause Construction Award on
Class Arbitration and Class Determination Award (the “Joint Brief’). The Joint
Brief has not been made public nor provided to Petitioner.

32. Onor around December 11, 2018, Petitioner became aware of the Class
Arbitration through review of JetSmarter’s filings in other consumer lawsuits, and
by review of the AAA’s online Class Action Case Docket. Through reading the
Named Claimants’ Demand for Class Arbitration, (Ex. 3), Petitioner first learned
that he was a member of the proposed class, which included “All persons who paid
money to JetSmarter to obtain and/or renew a JetSmarter membership on or after
September 5, 2014.”

33. Also on December 11, 2018, Petitioner’s counsel in the California
Action emailed the Arbitrator (Ex. 4) to identify Petitioner as a member of the
proposed class, and to express the view that a determination on class certification
outside of the presence and without the input of any other class members was
improper, and to point out the asserted arbitration agreements cited by JetSmarter
prohibited class action arbitrations. Petitioner’s counsel also reminded Arbitrator
Leesfield that under Rule 9 of the AAA’s Supplementary Rules for Class

Arbitrations, the “presumption of privacy and confidentiality in arbitration

Li
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 13 of 36

proceedings shall not apply in class arbitrations,” and that “in no event shall class
members, or their individual counsel, if any, be excluded from the arbitration

hearings[.]” Ex. 4. Accordingly, Petitioner’s counsel demanded to be included on all

 

future emails, hearings, meetings, and filings in the Class “Arbitration, to be
provided with copies of all filings, transcripts, and written communications in the
Class Arbitration, and to stay the Class Arbitration. Id.

34. In response to Petitioner's counsel’s email, on December 21, 2018,
Arbitrator Leesfield by letter (Ex. 5) refused Petitioner’s requests to access to the
case materials, and stated that unless and until Petitioner became part of the class
by choosing not to opt out, Petitioner had no right of access or participation in the
Class Arbitration.

35. On February 7, 2019, Petitioner wrote to Arbitrator Leesfield
personally by email (Ex. 6) and requested, pursuant to the AAA’s Supplementary
Rules for Class Arbitrations (the “AAA Class Action Rules”), “a copy of any and all
awards issued to date in this case,” including any “Clause Construction Award,”
(Rule 3), and any “Class Determination Award” (Rule 5) issued in the Class
Arbitration. Petitioner reminded Arbitrator Leesfield that these awards “shall be
publicly available, on a cost basis,” (Rule 10(b)), and offered to pay any costs
incurred. Id. The Arbitrator never responded to Petitioner’s email. As of the date of
this filing, the Award has not been posted on the AAA’s Class Action Case Docket as

is required by Rule 9(b) of the AAA Class Action Rules.

12
—~aeanaded ThAC TRS %

Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 14 of 36

The Class Determination Award

36. On February 19, 2019, Arbitrator Leesfield issued the Class

Determination Award. In the Class Determination Award, the Arbitrator first

  

estion of arbitrability was pre

 

and that “JetSmarter and each class member agreed to the arbitration provision,
[and] that the arbitration provision is enforceable[.]”’ Ex. 1, Class Determination
Award at 4-5.

37. Arbitrator Leesfield concluded that the Class Arbitration was
appropriate based on the arbitration provision notwithstanding the express class
action prohibition in Section 18, because JetSmarter waived that provision—which
she found was included for JetSmarter’s benefit—and because of her conclusion that
class members would be protected and treated fairly, be provided with notice and
the opportunity to opt out, and that a class proceeding will promote efficiency and
“benefit” the absent class members. Ex. 1, Class Determination Award at 5-11.

38. In the Class Determination Award, Arbitrator Leesfield also defined
the members of the class to be bound, as well as three sub-classes. The full class,
according to the Award, was defined as “All persons who were or became
JetSmarter members on or after September 5, 2014, and prior to June 19, 2018,
excluding all those who previously executed a valid release of liability in favor of
JetSmarter.” Id. at 17. In addition, Arbitrator Leesfield defined three sub-classes,
depending on the date of a member’s JetSmarter membership termination. Id.

Petitioner was purportedly included in sub-class 2, defined as “All members who

13

 
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 15 of 36

were or became JetSmarter members as of January 1, 2017, who ceased being
members prior to June 18, 2018[.]” Id.

The Class Settlement Award

 

ou. On Marcn Lo, 2019, Arbitrator Leesfield issued the Class Settlement’

Award, Ex. 2. In that Award, the Arbitrator purported to preliminarily approve a
privately-negotiated settlement, purportedly dated March 7, 2019 (id. at 1) between
JetSmarter and the Named Claimants (whom JetSmarter hand-picked). The
actual settlement agreement has not been made public, and Petitioner has
not seen or reviewed a copy. The financial part of the settlement purportedly
consists of a pool of $3,125,000 (less costs and fees of class counsel and the
settlement administrator of up to $150,000), to be solely distributed to members of
subclass 3, which is defined as “all persons who were members of JetSmarter as of
June 18, 2018.” Ex. 2, Class Settlement Award at 3-5; Ex. 1, Class Determination
Award at 17. As a member of “subclass 2,” Petitioner would not be entitled to any
financial compensation under the Awards.

40. The Class Settlement Award also sets aside $3,125,000 in fees to be
applied for by class counsel (whom JetSmarter hand-picked), in addition to the up
to $50,000 in costs class counsel is entitled to draw from the pool otherwise allotted
to subclass 3 members. Ex. 2, Class Settlement Award at 5.

41. Attached as Exhibit A to the Class Settlement Award is a Class
Arbitration Settlement Notice (the “Class Notice”), which Arbitrator Leesfield also
purported to approve. Ex. 2, Class Settlement Award at 5-6. According to the Class

Settlement Award and the Class Notice, a purported class member is automatically

14
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 16 of 36

a member of the class and will remain so and will be bound by Arbitrator Leesfield’s
rulings and the settlement unless they affirmatively opt out within 45 days, “even if

they have filed, or already have a separate pending claim, action, or arbitration

 

against Respondent.” Jd. at 5.

42. Specifically, the Class Settlement Award purports to institute an
automatic stay, preventing any class member from filing, or even continuing to
prosecute any action or arbitration against JetSmarter unless he or she
affirmatively opts out of the Class Arbitration within 45 days. Id. at 6-7.

43. Notably, according to the Class Settlement Award, under the
purported (and secret) settlement agreement, JetSmarter is required to make
“significant changes to the terms of JetSmarter membership addressing the alleged
deceptive trade practices set forth in the Demand for Class Arbitration.” Id. at 4.
But nothing in the Class Settlement Award or the Class Notices explains what any
such changes are. And again, the terms of the purported settlement agreement
have not been provided to Petitioner or made public.

Respondent’s Attempt To Enforce An Automatic Stay

44. On March 29, 2019, JetSmarter’s counsel emailed the AAA
administrator responsible for the separate action between Petitioner and
JetSmarter, to give notice of the Class Settlement Award, whereafter Petitioner
reviewed it for the first time. JetSmarter’s counsel’s filing also purported to give
notice to the AAA of “the provisions prohibiting Class Members (ncluding

Petitioner) from pursuing his or her individual claims during the notice period.” Ex.

7.
15
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 17 of 36

45. Again, by email dated April 8, 2018 to the AAA administrator,
JetSmarter’s counsel asserted that Petitioner's arbitration was subject to an

automatic stay, as “all Class Members are essentially enjoined from continuing to

 

prosecute independent claims under the notice period, unless the member formally
opts-out of the class and complies with the process for doing that, as established by
the Partial Award.” Ex. 8.

GROUNDS FOR VACATUR
Legal Standard for Vacating an Arbitration Award

46. The “review of arbitration awards is generally governed by the FAA.”
Halligan v. Piper Jaffray, Inc., 148 F.3d 197, 201 (2d Cir. 1998) (holding arbitrators
manifestly disregarded the law). Under the FAA, an award should be vacated where
the arbitrator has acted “outside the scope of his contractually delegated authority.”
Oxford Health Plans LLC V. Sutter, 569 U.S. 564, 569 (2013); see also 9 U.S.C. §
10(a)(4). Pursuant to the FAA, a district court should vacate an arbitration award
“where the arbitrators exceeded their powers.” 9 U.S.C. § 10(a)(4). See also Stolt-
Nielson S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662, 671 (2010) (arbitration award
may be vacated where the arbitrator “strays from interpretation and application of
the agreement and effectively dispenses his own brand of industrial justice”).

47. Arbitrators exceed their powers when their awards do not draw their
essence from the underlying agreement to arbitrate. See Reliastar Life Ins. Co. of
NY v. EMC Nat! Life Co., 564 F.3d 81, 85 (2d Cir. 2009) (citing 187 Concourse
Assocs. v. Fishman, 399 F.3d 524, 527 (2d Cir. 2005)). “While a broad arbitration

clause affords arbitrators considerable discretion ..., they may not ‘exceed the power

16
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 18 of 36

granted to them by the contract itself.” Reliastar, 564 F.3d at 87-88 (quoting Banco

de Seguros del Estado v. Mut. Marine Office, Inc., 344 F.3d 255, 262 (2d Cir. 2008)).

48. In this Circuit, “an arbitration award may be vacated if it is in

 

‘manifest disregard of the law.” Halligan, 148 F.3d at 202.” Manifest disregard
“means more than error or misunderstanding with respect to the law.” Id. “To
modify or vacate an award on this ground, a court must find both that (1) the
arbitrators knew of a governing legal principle yet refused to apply it or ignored it
altogether, and (2) the law ignored by the arbitrators was well defined, explicit, and
clearly applicable to the case.” Id. Manifest disregard often involves “an arbitral
decision that exceeded the legal powers of the arbitrators.” See Duferco Intl Steel
Trading v. Klaveness Shipping, 333 F.8d 383, 389 (2d Cir. 2003) (noting most
Second Circuit cases finding manifest disregard are where arbitrators exceeded
their powers).

The Awards Should Be Vacated Because The Determination Of
Class Action Arbitrability Is A Question For The Court.

49. As an initial matter, the question of whether a class action was
arbitrable here should have been decided by the Court. “[W]hether parties have
agreed to ‘submi[t] a particular dispute to arbitration’ is typically an ‘issue for
judicial determination.” Granite Rock Co. v. Int'l Bhd. of Teamsters et al., 561 U.S.
287, 296 (2010) (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83
(2002)).

50. Although the Supreme Court in Stolt-Nielsen left open the specific

question of whether the availability of class action was a “gateway” issue to be

17
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 19 of 36

decided by the court and not an arbitrator (548 F.3d at 679-80, explaining that the
plurality opinion in Green Tree Financial Corp. v. Bazzle, 539 U.S. 444 did not

decide the question), every United States Court of Appeals to have considered the

 

question has concluded that it is an issue of arbitrability for the courts to decide.
See Herrington v. Waterstone Mortg. Corp., 907 F. 3d 502, 507 (7th Cir. 2018); Del
Webb Cmties., Inc. v. Carlson, 817 F.3d 867, 877 (4th Cir. 2016); Reed Elsevier, Inc.
ex rel. LexisNexis Div. v. Crockett, 734 F.3d 594, 599 (6th Cir. 2013); Catamaran
Corp. v. Towncrest Pharmacy, 864 F.3d 966, 972 (8th Cir. 2017); JPay, Inc. v. Kobel,
904 F.3d 923, 930 (11th Cir. 2018); see also Eshagh v. Terminix Intl Co., 588 F.
App’x 703, 704 (9th Cir. 2014) (unpublished).

51. In addition to this mountain of persuasive authorities, the Supreme
Court has explicitly held that questions of arbitrability generally are gateway
questions to be decided by a court and instructed that courts “should not assume
that the parties agreed to arbitrate arbitrability unless there is clear and
unmistakable evidence that they did so.” First Options of Chicago, Inc. v. Kaplan,
514 U. S. 938, 944 (1995) (emphasis added). In this case, if anything is clear and
unmistakable it is that Petitioner and the other absent class members did not agree
to delegate such a decision to the arbitrator.

52. Although the arbitration provision provided by the Named Claimants
and JetSmarter and relied on by Arbitrator Leesfield purports to grant the
arbitrator the authority to decide most disputes between JetSmarter and its

consumers, including “the validity of [the arbitration] clause,” the Supreme Court

18
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 20 of 36

has explained that “class-action arbitration changes the nature of arbitration to
such a degree that it cannot be presumed the parties consented to it by simply

agreeing to submit their disputes to an arbitrator.” Stolt-Nielsen, 559 U.S. at 685.

 

53. In this case, the Arbitrator’s authority is limited by the arbitration
provision’s express prohibition: “[t]he arbitrator’s authority to resolve and make
written awards is limited to claims between JetSmarter and Member alone.” Ex. 1,
Class Determination Award at 5. Accordingly, the arbitration agreement
purportedly relied on by Arbitrator Leesfield does not clearly and unmistakably
delegate the determination about class action availability to her, and such a
determination must be made by a court.

The Arbitrator’s Attempts to Exercise Jurisdiction Over

Nonconsenting Parties Exceeded Her Powers, And The Awards
Must Be Vacated.

54. The Supreme Court has repeatedly explained that “arbitration is
simply a matter of contract between the parties.” First Options of Chicago, 514 U.S.
at 943. And as with any contract, arbitration “is a matter of consent, not coercion,”
Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior
Univ., 489 U.S. 468, 479 (1989). The “central or ‘primary’ purpose of the FAA is to
ensure that ‘private agreements to arbitrate are enforced according to their terms.”
Stolt-Nielsen, 559 U.S. at 682 (quoting Volt at 479); see also Mastrobuono v.
Shearson Lehman Hutton, Inc., 514 U.S. 52, 57-58 (1995); see also Doctor's
Associates, Inc. v. Casarotto, 517 U.S. 681, 688 (1996).

55. This rule is fully applicable in the class action context. The Supreme

Court has admonished that “a party may not be compelled under the FAA to submit
19
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 21 of 36

to class arbitration unless there is a contractual basis for concluding that the party
agreed to do so.” Stolt-Nielsen, 559 U.S. at 684 (emphasis in original).

56. In Stolt-Nielsen, the question before the Supreme Court was “whether

 

imposing class arbitration on parties whose arbitration clauses are ‘silent’ on that
issue is consistent with the Federal Arbitration Act (FAA)[.]”? Jd. at 666. In
answering “no” to that question, the Court rejected the view of the arbitration panel
that the “critical point” supporting the availability of class arbitration “was that
petitioners did not ‘establish that the parties to the charter agreements intended to
preclude class arbitration.” Jd. at 684 (emphasis in original). The Court explained
that the panel’s equation of silence with agreement was “fundamentally at war with
the foundational FAA principle that arbitration is a matter of consent.” Id.

57. But in this case, Arbitrator Leesfield’s Awards bring that quixotic war
to distant fronts even the Stolt-Nielsen arbitrators would not have dared to breach.
As the Class Determination Award, JetSmarter, and the Named Claimants all
acknowledge, the arbitration provision at issue in this case does establish the
parties intended to preclude class arbitration:

The Parties concede that Section 18 of the Membership
Agreement entered into between JetSmarter and each

Claimant, and between JetSmarter and each class
member, contains a prohibition on class actions.

Ex. 1, Class Determination Award at 5. By disregarding that clear prohibition,
Arbitrator Leesfield acted in manifest disregard of the law by “strayling] from

interpretation and application of the agreement and effectively dispens[ing] hler]

20
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 22 of 36

own brand of industrial justice.” Stolt-Nielsen, 559 U.S. at 671. The Awards must be
vacated.

The Arbitrator’s Attempts To Justify Disregarding The
Contract Are Impermissible And Baseless.

 

58. After acknowledging that the express terms of the arbitration
agreement and the parties’ clear intentions prohibit class arbitration, the Award
nonetheless attempts to justify Arbitrator Leesfield’s improper usurpation of
jurisdiction. Arbitrator Leesfield’s justifications are both legally impermissible, and
demonstrably wrong.

58. According to the Class Determination Award, a class action was
appropriate here despite the existence of the class action prohibition and the
express contractual denial of her authority to resolve any class claims, (1) because
JetSmarter waived those provisions, which she determined were included for
JetSmarter’s benefit; (2) because of her belief that class members would be
protected and treated fairly (by her); (3) because they would be provided with notice
and the opportunity to opt out; and (4) because a class proceeding would “promote
efficiency,” and “benefit” the absent class members. Ex. 1, Class Determination
Award at 5-11.

59. As an initial and dispositive matter, Arbitrator Leesfield’s brazen
disregard for the terms of the arbitration provision in favor of her own judgment
about what is best for the class, was the very type of policy judgment squarely
identified by the Supreme Court in Stolt-Nielsen as grounds for vacatur. In that

case, like here, the arbitration panel “proceeded as if it had the authority of a

21
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 23 of 36

common-law court to develop what it viewed as the best rule to be applied” despite
“the absence of express consent[.]” Stolt-Nielsen at 674-75. The Court explained that

in such a situation “an arbitration decision may be vacated under § 10(a)(4) of the

 

FAA on the ground that the arbitrator ‘exceeded [his] powers, for the task of an
arbitrator is to interpret and enforce a contract, not to make public policy.” Id. at
672. Accordingly, in the face of the absent class members’ clear refusal to consent to
the class action vehicle and her jurisdiction, Arbitrator Leesfield’s opinions that a
class action would benefit and protect Petitioner and the other absent class
members are impermissible and her Awards must be vacated.

60. What’s more, Arbitrator Leesfield’s justifications and her “view[s] of
sound policy regarding class arbitration,” id. at 672, are simply baseless. Most
notably, the Class Determination Award’s conclusion that because the class action
prohibition was “drafted by JetSmarter, for the benefit of JetSmarter,” Ex. 1, Class
Determination Award at 7, it could thus be unilaterally waived as against more
than 13,000 absent class members is remarkable in its wrongheadedness, and an
excellent demonstration of why the rights of thousands of nonconsenting consumers
nationwide cannot be left in the hands of an unapproved arbitrator whose rulings
are subject to extreme deference under the FAA.

61. To be sure, Petitioner does not doubt that JetSmarter intended the
inclusion of the class action prohibition in its adhesion contracts to shield it from
liability, since consumers might decline to bring small-value claims on an individual

basis. But now facing dozens of high-value lawsuits from its customers and former

22
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 24 of 36

customers (including Petitioner’s claims for at least $2,000,000), JetSmarter cannot
unilaterally waive that prohibition in order to use class action procedures as a

sword to cut off potential liability from future suits. Indeed, if such unilateral power

 

were expressly included in the contract, there is little doubt that such a provision
would be deemed either illusory or unconscionable under the laws of most, if not all
states.

62. Likewise, the Arbitrator’s conclusion that a class action should proceed
here because absent class members will be “protected,” “benefit,” and be “treated
fairly” are belied by the facts, including the Class Settlement Award and the
underlying settlement agreement which was negotiated, preapproved, and remains
in secret. Indeed, it is hard to imagine how this mysterious settlement could be
perceived to benefit the absent class members when the total amount earmarked for
more than 13,000 class members is just $3,125,000. In comparison, there are
currently at least 12 pending federal lawsuits against JetSmarter—including four
in this district—by absent class members, each asserting diversity jurisdiction and
thus seeking at least $75,000, half of which are claiming at least $600,000 in
damages, and a full third of which are seeking more than $1 million. And that
number does not include an untold number of actions filed in state courts or
individual arbitration actions, including Petitioner’s in which he is seeking not less
than $2 million.

63. In just the past 45 days alone, three consumer lawsuits against

JetSmarter have been filed in or removed to federal courts around the country, and

23
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 25 of 36

it is fair to assume many others are considering bringing suit, or have not yet
become aware they have viable claims. But under the Class Settlement Award,

these more than 13,000 consumers are purportedly barred from filing any claim

 

during the “automatic stay,” and would forever waive all claims unless they opt out
within 45 days of notice of the illegitimate Class Settlement Award being mailed.
Indeed, not only does the Class Settlement Award purport to divest absent
members of any right to future claims against JetSmarter if he or she does not opt
out, unless a class member fills out a claim form within 45 days, neither does her or
she have the right to any of the settlement benefits. Ex. 2, Class Settlement Award,
Settlement Notice.

64. In sum, stripping thousands of consumers of their rights to seek
redress—potentially worth hundreds of thousands or millions of dollars each—from
the courts in a hurriedly-approved, collusive settlement agreement issued by an
arbitrator whom those absent class members expressly agreed could not bind them,
can hardly be said to protect them, benefit them, or treat them fairly. Indeed, the
Awards prove true the Supreme Court’s view that it is “at the very least odd to
think that an arbitrator would be entrusted with ensuring that third parties’ due
process rights are satisfied.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 349
(2011).

The Arbitrator’s Attempt To Exert Authority Over Non-

consenting Parties Violates Fundamental Principles Of
Fairness and Due Process.

65. As for Arbitrator Leesfield’s belief that the absent class members are

being protected because they are being given the opportunity to opt out, this
24
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 26 of 36

justification too, fails. As Justice Alito explained in his concurrence in Oxford
Health Plans LLC v. Sutter, “an arbitrator’s erroneous interpretation of contracts

that do not authorize class arbitration cannot bind someone who has not authorized

 

the arbitrator to make that determination.” 569 U.S. 564, 574 (2013) (Alito, J.
concurring).
66. This rule of course, applies with even more force to an arbitrator’s

decision to disregard a contract that prohibits class arbitration:

The distribution of opt-out notices does not cure this

fundamental flaw in the class arbitration proceeding in

this case. Arbitration is simply a matter of contract

between the parties, and an offeree’s silence does not

normally modify the terms of a contract. Accordingly, at

least where absent class members have not been required

to opt in, it is difficult to see how an arbitrator's decision

to conduct class proceedings could bind absent class

members who have not authorized the arbitrator to decide

on a classwide basis which arbitration procedures are to
be used.

Id.

67. One court in this district has applied Justice Alito’s concurrence in
Sutter to preclude an arbitral award that “certifies a class that includes individuals
who have not affirmatively opted in to the arbitral proceedings.” Jock v. Sterling
Jewelers, Inc., 284 F.Supp.3d 566, 571 (S.D.N.Y. Jan. 15, 2018). In vacating the
arbitral award in Jock, Judge Rakoff rejected Plaintiffs’ contention that an
Arbitrator could permissibly certify a class of thousands merely “because the named
plaintiffs and the defendant submitted the question of whether the [] agreement

allowed for class procedures to the Arbitrator.” Id. at 570.

20
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 27 of 36

68. Judge Rakoff explained that such a view “overlook[s] the fact that,
unlike the named plaintiffs and defendants, these ‘absent members of the plaintiff

class [who have not chosen to opt-in to the class] have not submitted themselves to

 

the Arbitrator’s authority ‘in any way.” Id. at 570 (quoting Sutter, 569 U.S. at 574
(Alito, J., concurring)). Because neither the FAA nor Article III authorize private
citizen arbitrators “power to bind individuals and businesses except in so far as
[they] . . . have bound themselves,” the District Court held the Arbitrator had
exceeded her authority by purporting to do just that. Id. at 571.

69. It must be recognized that comparatively, Sutter, Stolt-Nielsen, Volt
Information Sciences, Inc., and Jock were much more difficult cases than that
presented here. In each of those cases, the arbitration provision at issue did not
explicitly address whether class actions were available. No such ambiguity is
present here. As the Class Determination Award explicitly acknowledges, “The
Parties concede that Section 18 of the Membership Agreement entered into between
JetSmarter and each Claimant, and between JetSmarter and each class member,
contains a prohibition on class actions.” Class Determination Award at 5. In this
case, vacatur of the Awards purporting to bind absent class members is required
under the Supreme Court’s clear direction that “a party cannot be required to
submit to arbitration any dispute which he has not agreed so to submit.” Howsam,
537 U.S. at 88.

70. Finally, in a valiant effort to find at least some precedential support for

her jurisdictional power grab, Arbitrator Leesfield cites a trial court order from the

26
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 28 of 36

Northern District of California, which the Class Determination Award claims
“support[s] JetSmarter’s ability to waive the class prohibition set forth in the

Membership Agreement.” Ex. 1, Class Determination Award at 8, citing Jabbari v.

 

Wells Fargo & Co., 15-cv-02159-VC, 2017 WL 5157608, at *1, 2, 5 (N.D. Ca. July 8,
2017). Assuming arguendo that non-binding, out-of-circuit order stood for the
proposition she claims—and it does not—Arbitrator Leesfield’s citation thereto still
evinces her fundamental misunderstanding of her role as an arbitrator. The
determinations in that case were made by a United States District Court, after
voluminous public briefing and multiple hearings. Arbitrator Leesfield, however, is
not currently, nor has she ever been, a federal judge.
71. As the Supreme Court has explained:

A proper conception of the arbitrator’s function is basic.

He is not a public tribunal imposed upon the parties by

superior authority .... He has no general charter to

administer justice for a community which transcends the

parties. He is rather part of a system of self-government
created by and confined to the parties.

United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 581 (1960)
(emphasis added). On the other hand, Judge Chhabria of the United States District
Court for the Northern District of California was appointed by the President of the
United States and confirmed by a vote of the United States Senate pursuant to
Article III of the U.S. Constitution.

72. Moreover, as the Supreme Court’s opinion in Concepcion explained,
“Arbitration is poorly suited to the higher stakes of class litigation. In litigation, a

defendant may appeal a certification decision on an interlocutory basis and, if

27
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 29 of 36

unsuccessful, may appeal from a final judgment as well. Questions of law are
reviewed de novo and questions of fact for clear error.” AT&T Mobility LLC v.

Concepcion, 563 US at 350. Contrast this with arbitration, where, under 9 U.S. C.

 

§10, a court may vacate an arbitral award only on a few specified grounds,
including, of course, as here where the arbitrator exceeded her powers. And while
the AAA rules “do authorize judicial review of certification decisions, [] this review
is unlikely to have much effect given these limitations; review under §10 focuses on
misconduct rather than mistake. And parties may not contractually expand the
grounds or nature of judicial review.” Concepcion, at 350. In short, both an
arbitrator’s authority, and the review of her decisions, are limited, and the ability of
an Article III court to bind absent parties is of little if any relevance to the extent of
an arbitrator’s power.

The Arbitrator’s Refusal To Permit Petitioner To Participate

And Be Heard Constitutes Grounds For Vacatur Under the
FAA.

73. As separate and independently sufficient grounds, the Awards may
and should be vacated because of Arbitrator Leesfield’s refusal to allow Petitioner or
his counsel participate in the secret hearings and briefing that led to hastily-issued
certification and settlement Awards.

74. Under 9 U.S.C. § 10(a)(8), a federal court “may vacate an arbitration
award if ‘the arbitrators were guilty of misconduct in refusing to postpone the
hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and
material to the controversy[,] or of any other misbehavior by which the rights of the

party have been prejudiced.” Tempo Shain Corp. v. Bertek, Inc., 120 F. 3d 16 (2d
28
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 30 of 36

Cir. 1997) (vacating an award where the arbitral panel closed the hearing without
permitting a party’s intended witness to testify). And although an arbitrator is not

required under the FAA to “follow all the niceties observed by the federal courts,”

 

Bell Aerospace Co. Div. of Textron v. Local 516, 500 F.2d 921, 923 (2d Cir. 1974), she
must “give each of the parties to the dispute an adequate opportunity to present its
evidence and argument.” Tempo Shain Corp., 120 F.3d at 20 (quoting Hoteles
Condado Beach v. Union De Tronquistas Local 901, 763 F.2d 34, 39 (1st Cir. 1985)).
75. In this case, promptly after learning he was included in a putative
class, and that settlement negotiations were ongoing, Petitioner, through counsel,
requested to be included on all future emails, hearings, meetings, and filings in the
arbitration. Ex. 4. The Arbitrator flatly refused this request. Ex. 5. Later, Petitioner
emailed Arbitrator Leesfield directly, and requested a copy of all awards issued in
the arbitration. Ex. 6. This email the Arbitrator wholly ignored, despite her
obligation under the AAA’s rules to provide such awards, and even to post them
publicly on the AAA’s website.* Indeed, as of the date of this filing, the Awards still
have not been publicly posted on the AAA’s website as required by the its own rules.
76. If Arbitrator Leesfield had complied with her obligations under the
FAA and AAA’s own rules, Petitioner would have had the opportunity to present,

not just to the Arbitrator, but to Respondent's and the Named Claimant’s counsel,

 

4 See AAA Supplementary Rules for Class Arbitrations, Rule 9(b)(4) (The AAA shall maintain on
its website a Class Arbitration Docket of arbitrations filed as class arbitrations. The Class
Arbitration Docket will provide certain information about the arbitration to the extent known to
the AAA, including: a list of awards made in the arbitration by the arbitrator”); Rule 10(b) (All
awards rendered under these Supplementary Rules shall be publicly available, on a cost basis.”).

29
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 31 of 36

argument and facts showing that any class certification or settlement in this
arbitration cannot, under clear precedent bind absent parties including Petitioner.

77. Instead, Arbitrator Leesfield asserted that Petitioner had “no

 

standing,” and “no right” to participate in the secret proceedings which resulted in a
swift $3.125 million proposed settlement, and a tidy set-aside of another $3.125 for
the “Class Counsel” that has been colluding with Respondents since before the
arbitration demand was even filed.5

78. Yet, according to the Class Settlement Award, despite having no right
to participate or see how this rotten sausage was made, Petitioner is now a member
of the class, and unless he opts out within 45 days of the postmark date of the
“Class Notice,” he will be forever bound by the terms of this collusive settlement.
Ex. 2, Settlement Notice. Indeed, Respondent JetSmarter has now twice asserted to
the AAA that Petitioner’s separate action against JetSmarter—first filed California
state court more than 10 months ago—is automatically stayed, and must be
dismissed unless Petitioner opts out within the notice period. Exs. 7, 8.

79. These overreaching Awards, issued after a collusive and secretive
negotiation process, excluded the absent class members, including Petitioner, who

never authorized or consented to be bound by such a process to begin with. The

 

5 According to the Class Determination Award, JetSmarter and the Named Claimants entered
into a secret “Class Agreement” prior to the Named Claimants filing their demand for
arbitration, and prior to their selection of the Arbitrator. Ex. 1, Class Determination Award at 2-
3. And by no later than October 24, 2018, JetSmarter employees had begun directing
complaining customers to their purported adversaries’ counsel for representation in this putative
class action. Ex. 9. The goal here was clear: JetSmarter and class counsel would collude to obtain
a quick settlement that would cut off potentially massive liability for JetSmarter in exchange for
a quick and easy payday for class counsel. Unless this Court vacates the Awards, that goal will
have been realized, with $3,125,000 set aside for class counsel for just six months of “work.”

30
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 32 of 36

Arbitrator’s refusal to permit Petitioner or any other absent purported class
member to be heard is a textbook example of improper refusal to hear evidence

“pertinent and material to the controversy,” 9 U.S.C. § 10(a)(8). On this ground too,

 

the Awards must be vacated.

PRAYER FOR RELIEF

80. Petitioner re-alleges paragraphs 1-79 as if set forth fully herein.

81. Petitioner petitions to vacate the Class Determination Award and the
Class Settlement Awards on the grounds that in issuing the Awards, the Arbitrator
exceeded her authority, exhibited manifest disregard for the law and contract, and
because she refused to hear pertinent and material evidence, depriving Petitioner of
his rights to due process and fundamental fairness.

82. WHEREFORE, in light of the foregoing and pursuant to the FAA, 9
U.S.C. § 10, Petitioner respectfully requests the Court vacate the Awards, remand
to the Arbitrator with instructions to limit any future awards to the named parties
before her, and require Respondent to issue corrective notices to purported class
members informing them they are not bound by the Awards nor by any opt-out
notices or claim forms such purported class members may have sent in response to

those Awards.

31
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 33 of 36

Dated: April 10, 2019 I) | i

‘Derek Mie Bi
7135 Hollywood ik \ve 707

 

Los Angeles, Califormix 90046

Pro Se Petitioner

32
JS 44C/SDNY Case 1:19-cv-03317-GHW QRaquretiver sijep04/12/19 Page 34 of 36

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Derek Milosavljevic Jetsmarter, Inc.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (JF KNOWN)

None (Pro Se) 7135 Hollywood Blvd., Ste. 707, Los Angeles, CA 90046
323-627-6766

 

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Petition to Vacate Arbitration Award under 9 U.S.C. § 10.

  

\

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[Y]Yes[_]

If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes [-] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes [_]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEAL THCARE/ LSE CLAIMS
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | | 625 DRUG RELATED [ 1422 APPEAL [1875 Fal
[ ]120 MARINE [ 1318 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY“ ce 7yar OF PROPERTY 28 USC 158 [ 1976 QUI TAM
[ 1130 MILLER ACT LIABILITY [ 1365 PERSONAL INJURY ot USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ } 140 NEGOTIABLE [ }320 ASSAULT, LIBEL & PRODUCT LIABILITY |) 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ }410 ANTITRUST
[ 150 RECOVERY OF —_[ ] 330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ] 480 DEPORTATION
OF JUDGMENT —_[ ] 340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ 1154 MEDICARE ACT —_{ 1345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ 1370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE (1371 TRUTH IN LENDING _| 1886 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ 1355 MOTOR VEHICLE [ } 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF —[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ 1861 HIA (139541) [ ]850 SECURITIES/
OF VETERAN'S ——_[ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE { ]385PROPERTY DAMAGE [ ]710 FAIRLABOR [ 1863 DIWC/DIWW (405(g)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ] 864 SSID TITLE XVI
SUITS [ 1720 LABOR/MGMT [ 1865 RSI (405(g)}
[ 1190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ 1510 MOTIONS TO [ ] 754 FAMILY MEDICAL FEDERAL TAX SUITS [ 1891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE 1 AVE ACT (FMLA)
LIABILITY 28 USC 2255 [ 1870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]780 OTHER LABOR Defendant) { ]893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION { 1871 IRS-THIRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
[1440 NowPisoney ons SECURITY ACT (ERISA) a oeee FNFORMATION ACT
REAL PROPERTY [x] 896 ARBITRATION
[ 1441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ 1210 LAND { 1442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ }443 HOUSING/ [ ]462 NATURALIZATION PROCEDURE ACTIREVIEW OR
[ 1220 FORECLOSURE 1144s ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]555 PRISON CONDITION _[_ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] §60 CIVIL DETAINEE ACTIONS ee Sr aruree NALITY oF
{ }240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
{ }245 TORT PRODUCT = [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ ] 290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Clyes NO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-03317-GHW Document1 Filed 04/12/19 Page 35 of 36

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[X] 1. Original |] 2 Removed from []3 Remanded [_]4 Reinstatedor  [_] 5 Transferred from [] 6 titigation O17 section
Proceeding State Court Appellate Reopened (Specify District) (Transferred) Magistrate Judge

E] a. all parties represented Court

b. Atleast one party

TC] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[-]1 U.S. PLAINTIFF []2 U.S. DEFENDANT 3 FEDERAL QUESTION 14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A []13[]3 INCORPORATED and PRINCIPAL PLACE []5 [15
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [ ]2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
i hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

BE ASSIGNED TO: (| WHITE PLAINS MANHATTAN

Check one) THIS ACTION SH /
DATE 4/10/2019 -sf6N

NATURE O' ORNEY OF RECORD

 
 
   

ADMITTED TO PRACTICE IN THIS DISTRICT

Ix] NO
[ ] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

 

CQauan

 
DEREK

(323) 627-8?
19@@12CORAL SANDS DR
LAS VEGAS . NV g9117

TAKE UNIT:

SHIP PRO SE_IN
O:- THE UNITE

DAN SY RES
Seedt a!

+
abe
s,

vg

*
e

* ; Wn tay
ong

UPS NEXT Oat

TRACKING #: 1Z W893

x :

DISTRICT COURT

BS
SHP WT: 8 LBS
BATE: 11 APR 2@

%

R SAVE

R44 13 8055 8

_TRACKING #:_ 12 6° ee

|

BILLING: P4

SEE NOTICE ON REVERSE regarding UPS Terins, and notice at trnutation OF Trability.

customs purposes. If exported from the US; shippee certifies that the commodities,

Regulations. Diversion contrary to lave Is prohibited

Where allowed by law.
technology

5 quthoriies UPS to act as forwarding agent for RRR cas.
‘exported ftom the US In accordance with the Export Administration
f * RRO REZ O19

 

 
